UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------x
OTIS PARKES,

                                        Movant,
                                                                               16-cv-04771 (LAK)
                    -against-                                                (03 cr-01364 (LAK))

UNITED STATES OF AMERICA,

                                        Respondent,.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                                AMENDED MEMORANDUM AND ORDER


LEWIS A. KAPLAN, District Judge.

              In June 2003, petitioner Otis Parkes agreed with Duane Beaty and St even Young to
rob a marijuana dealer, Ruben Medina. While searching the apartment for marijuana, Young shot
Medina once in the head and twice in the back, killing Medina. All three men fled the apartment
without succeeding in finding any marijuana.

               Parkes was charged with five counts arising from the attempted armed robbery.
Count One charged him with conspiracy to commit Hobbs Act robbery in violation of 18 U.S.C. §
1951. Count Two charged attempted Hobbs Act robbery in violation of 18 U .S.C. §§ 1951 and 2.
Count Three charged using, carrying, and possessing a firearm during and in relation to a crime of
violence in violation of 18 U.S.C. §§ 924(c)(l)(a)(iii) and 2. Count Four charged him with using,
carrying, and possessing a firearm during and in relation to a crime of violence and causing death
through the use of a firearm in violation of 18 U.S.C. §§ 924(i)(l) and 2. Count Five charged him
with possessing a firearm following a felony conviction in violation of 18 U.S.C. § 922(g)(1 ).

               The jury instructions permitted conviction on Count Three if the jury convicted
Parkes either of the alleged conspiracy to commit Hobbs Act robbery charged in Count One or the
alleged attempted Hobbs Act robbery charged in Count Two. Tr. at 500. The predicate offense for
conviction on Count Four was a finding of guilt on the conspiracy charged in Count One. The jury
convicted Parkes on all five counts. The verdict did not specify whether Count One or Count Two
was the predicate offense for conviction on Count Three. Id. at 570.

               The Second Circuit affirmed the convictions but vacated the sentence and remanded
for resentencing. Relevant to this motion, it concluded that Count Three was a lesser included
offense of Count Four and that Parkes could not be sentenced on both counts. United States v.
Parkes, 497 F.3d 220, 234 (2d Cir. 2007). On remand, this Court sentenced Parkes to concurrent
terms of 240 months on Counts One and Two, a concurrent term of 120 months on Count Five and
